Matter of Sklar (2019 NY Slip Op 02202)





Matter of Sklar


2019 NY Slip Op 02202


Decided on March 21, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: March 21, 2019
[*1]
In the Matter of LORI JO SKLAR, an Attorney.
 (Attorney Registration No. 2623650)

Calendar Date: February 11, 2019

Before: Lynch, J.P., Clark, Mulvey and Rumsey, JJ.


Lori Jo Sklar, Minnetonka, Minnesota, respondent pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany (Alison M. Coan of counsel), for Attorney Grievance Committee for the Third Judicial Department.

DECISION AND ORDER
Motion for permission to appeal to the Court of Appeals and/or for reargument.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
ORDERED that the motion is denied, without costs.
Lynch, J.P., Clark, Mulvey and Rumsey, JJ., concur.